

116 HR 464 IH: To amend title 38, United States Code, to improve dependency and indemnity compensation for survivors of certain totally disabled veterans.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 464IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Jones introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve dependency and indemnity compensation for
			 survivors of certain totally disabled veterans.
	
		1.Automatic enrollment for dependency and indemnity compensation for survivors of certain totally
			 disabled veterans
 (a)In generalSection 1318(a) of title 38, United States Code, is amended— (1)by striking The Secretary and inserting (1) The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)In carrying out paragraph (1), the Secretary shall treat a notification of the death of a veteran described in subsection (b) as a claim by the surviving spouse and children of the deceased veteran for benefits under this chapter. The Secretary may not require that such spouse and children file a claim for such benefits..
 (b)ApplicationThe amendments made by this section shall apply with respect to deaths of veterans occurring on or after the date of the enactment of this Act.
			